Exhibit 10.1

APPENDIX TO MANGEMENT STOCK PURCHASE PLAN

APPLICABLE TO CANADIAN RESIDENTS

This Appendix applies to, shall be deemed and construed to be a part of and
shall be attached at the end of the Fourth Amendment and Restatement of the
Gibraltar Industries, Inc. Management Stock Purchase Plan (such Fourth Amendment
and Restatement of the Gibraltar Industries, Inc. Management Stock Purchase
Plan, effective as of June 27, 2012, being hereinafter the “Plan”). The Plan is
an instrument which evidences the grant of awards under the terms of the Third
Amendment and Restatement of the Gibraltar Industries, Inc. 2005 Equity
Incentive Plan, which Third Amendment and Restatement is effective as of May 18,
2009, as amended by that certain first Amendment to Third Amendment and
Restatement, effective as of January 1, 2010 (such Third Amendment and
Restatement of the Gibraltar Industries, Inc. 2005 Equity Incentive Plan, as
amended by that certain First Amendment to Third Amendment and Restatement being
hereinafter the “Omnibus Plan”). Capitalized terms used but not otherwise
defined in this Appendix shall have the meaning ascribed to such terms by the
Omnibus Plan.

Section 11.06 of the Omnibus Plan provides the Committee the authority to modify
the terms and conditions of Awards granted to Eligible Persons in order to
comply with or obtain any exemptions from the applicability of local laws and
regulations of foreign countries applicable to Eligible Persons. Under the
provisions of the Income Tax Act (Canada) and the Income Tax Regulations made
thereunder (including Regulation Section 6801(d))(in this Appendix, referred to
as the “Canadian Tax Rules”), the deferral of taxation which is contemplated to
be provided by the Plan will not be available to Participants (as defined in the
Plan) who are Canadian residents if and to the extent that such Participants
have the right to receive payment of amounts attributable to the Award:
(1) prior to the death, retirement or termination of employment of the
Participant; or (2) after the end of the calendar year following the calendar
year in which the death, retirement or termination of employment occurs.

In connection with the foregoing, notwithstanding anything to the contrary
contained in the Plan, if and to the extent that a Participant in the Plan is a
Canadian resident, the Participant (1) shall not be entitled to receive payment
of any amounts credited to such Participant’s Account unless and until such
Participant has incurred a termination of his employment(2) shall not be
permitted to receive or to elect to receive payment of the amounts credited to
such Participant’s Account in any form or time of payment other than the lump
sum form and time of payment provided for by the Plan. For the avoidance of
doubt, the requirement that Participants who are Canadian residents incur a
termination of employment as a condition to their entitlement to receive payment
of amounts accrued for their benefit under the terms of the Plan shall be deemed
and construed to supersede the provisions of the Plan which provide for payment
of amounts accrued for the benefit of Participants upon the occurrence of a
Change in Control (as defined in the Plan) and, as a consequence, following the
occurrence of a Change in Control, Participants who are Canadian residents shall
not be entitled to receive payment of amounts accrued for their benefit under
the Plan until they have incurred a termination of their employment.



--------------------------------------------------------------------------------

Special Provision for Dual Taxpayers

This Section shall only apply in respect of the Account of a Participant for
whom distribution from the Account is subject to U.S. taxation and the who would
be also liable to tax in respect of such payment, if made as otherwise provided,
under the Canadian Tax Rules:

(a) If a payment in respect of an Account would be required to be made at any
time and such payment would, if made, comply with the Canadian Tax Rules but
would otherwise violate the requirements of Section 409A, then, notwithstanding
any other provision of the Plan and this Appendix:

(i) unless the Committee determines that payments in respect of the Account can
be made in some other manner and at such other time in compliance with the
Canadian Tax Rules and Section 409A, the Participant shall immediately forfeit
the Account (for the avoidance of doubt, without compensation therefor in any
manner whatsoever), and

(ii) where the Account is not forfeited as provided in paragraph (i) above,
amounts shall thereafter be paid in the manner and at such time as the Committee
determines is in compliance with the Canadian Tax Rules and Section 409A.

(b) If a payment in respect of an Account is otherwise required to be made at
any time and such payment would, if made, comply with Section 409A but would
violate the Canadian Tax Rules, then, notwithstanding any other provision of the
Plan and this Annex A,

(i) unless the Committee determines that payment in respect of the Account can
be made in some other manner and at such other time in compliance with
Section 409A without violating the Canadian Tax Rules, such payment shall be
made to a trustee to be held in trust for the benefit of the Participant in a
manner that causes the payment to be included in the Participant’s U.S. taxable
income under the Code and does not violate the Canadian Tax Rules, and amounts
shall thereafter be paid out of the trust for the benefit of the Participant at
such time and in such manner as complies with the requirements of the Canadian
Tax Rules, and

(ii) where an amount is not paid to a trustee as provided in paragraph
(i) above, amounts shall thereafter be paid in the manner and at such time as
the Committee determines is in compliance with Section 409A without violating
the Canadian Tax Rules.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this Appendix to be
executed this    day of June, 2014.

 

GIBRALTAR INDUSTRIES, INC. By:  

 

 

3